Citation Nr: 9914800	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-18 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.  

2.  Entitlement to service connection for a right ear 
infection.  

3.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
temporomandibular joint syndrome (TMJ) with headaches.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating action of the RO which, 
inter alia, granted service connection and assigned a 
noncompensable evaluation for TMJ with headaches, effective 
on November 16, 1996, denied claims of service connection for 
right knee and right ear disorders and awarded a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 (1998), effective on 
November 16, 1996.  

By a January 1998 rating action, the rating for the service-
connected TMJ was increased to 10 percent, effective on 
November 16, 1996 and entitlement under the provisions of 
38 C.F.R. § 3.324 was terminated.  In an April 1998 rating 
action, the RO increased the rating for the service-connected 
TMJ to the present level of 20 percent, effective on November 
27, 1997.  

Although the RO indicated that the appeal with respect to 
that issue was satisfied, the Board notes that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal." AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the issue of increased rating for 
the service-connected TMJ with headaches remains in appellate 
status.  

In addition, as the appeal regarding the evaluation of the 
service-connected TMJ involves an original claim, the Board 
has framed the issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  



REMAND

The veteran contends that service connection is warranted for 
right knee and right ear disabilities as they were first 
noted in service.  The service medical records include the 
report of a September 1986 enlistment physical examination 
which noted a 1981 injury to the right knee which was 
considered to have healed without sequela.  

In December 1994, during service, the veteran presented with 
complaints of right knee pain.  The examining physician noted 
her history of prior injury to that knee and offered the 
diagnostic impression of probable mild post-traumatic 
degenerative changes, right knee.  The report of a July 1996 
separation examination was silent for any complaints or 
findings regarding the right knee. 

The post-service medical records include the report of a 
January 1997 general medical examination which yielded a 
diagnosis of bilateral knee pain.  The examiner commented 
that there appeared to be "perhaps" some early 
osteoarthritic changes.  

The report of a February 1998 VA examination specific to 
joints noted the veteran's report of an episode of right knee 
pain during service and the subsequent "popping" and 
"tightening" sensations in that knee.  X-ray studies of 
both knees were interpreted as showing normal alignment with 
no evidence of degenerative changes or fractures or other 
bony pathology.  The examiner's conclusion was that the 
veteran had bilateral soft tissue injury and pericapsular 
type capsulitis.  

From the evidence of record, it is unclear whether the 
veteran is presently suffering right knee pathology related 
to the pre-service injury or to the in-service complaints or 
whether there is any relationship between the two.  Even if 
the veteran's disability is properly found to have preexisted 
service, the presumption of aggravation must also be 
addressed.  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease 
pursuant to 38 U.S.C.A. § 1153 (West 1991) and 38 C.F.R. § 
3.306(a).  Crowe v. Brown, 7 Vet. App. 238 (1994).  

Any determination must be based upon independent medical 
judgment; however, the evidence in this case is insufficient 
to decide the issue of service connection with any certainty.  
Thus, further examination is required, to include an opinion 
based on a review of the entire record.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  

Regarding the claimed right ear disorder, the Board notes 
that both in-service and post-service medical records include 
complaints of right ear pain associated with TMJ surgery.  
The report of the January 1997 VA examination included that 
examiner's observation that the veteran had experienced a 
right ear infection during service which was "not currently 
a problem;" however, the veteran underwent another surgical 
procedure for treatment of TMJ subsequent to that 
examination.  As she continues to complain of right ear pain, 
the Board finds that another examination is warranted.  See 
Colvin, supra.  

The veteran contends that his service-connected TMJ with 
headaches is more severe than the current rating indicates.  
The Board notes that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-"staged" ratings.  See Fenderson, 
supra.  In fact, the RO has considered such a rating in 
assigning the 20 percent rating, effective from November 27, 
1997.  When readjudicating the claim, the RO should consider 
a staged rating and explain, with applicable effective date 
regulations, any change in the evaluations during the appeal 
period.  

Private medical records detail surgical treatment for the 
veteran's service-connected TMJ performed subsequent to the 
most recent VA examination.  Thus, in order to accurately 
rate the veteran's disability, another examination is 
required.  See 38 C.F.R. §§ 4.1, 4.2.  As the diagnostic code 
used to rate the veteran's TMJ is cast in large measure in 
terms of limitation of motion, any examination for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Additionally, examination findings for rating purposes must 
be expressed in terms of the degree of additional range-of-
motion loss due to any pain on use, incoordination, weakness, 
fatigability, or pain during flare- ups.  DeLuca, supra.  

Thus, the case is REMANDED to RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for 
complaints regarding her right knee, 
right ear and TMJ conditions since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current nature and likely 
etiology of the claimed right knee 
condition.  All indicated testing should 
be accomplished.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  
Based on the examination and review of 
the case, the examiner is requested to 
characterize the nature of any 
preexisting right knee problems, the 
nature of in-service complaints and 
symptoms and the relationship, if any, 
between pre- and post-service findings.  
Specifically, if it is determined that 
the veteran had pre-existing right knee 
pathology, the examiner should offer an 
opinion as to whether the pre-existing 
right knee condition underwent an 
increase in severity beyond natural 
progress during the veteran's military 
service.  Complete rationale for all 
opinions expressed must be provided and 
the examiner should indicate whether the 
opinions expressed are based on a review 
of the claims folder.  

3.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the current manifestations and 
severity of the veteran's TMJ disorder.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination.  All 
indicated tests, including range of 
motion testing, should be performed.  The 
examiner should specifically address the 
veteran's complaints of pain, including 
right ear pain, and report all 
manifestations of the TMJ disorder found.  
The examiner should be provided with the 
rating criteria and report exact jaw 
motion as noted in 38 C.F.R. § 4.150, 
Code 9905.  Findings that take into 
account all functional impairments 
identified in §§ 4.40, 4.45, including 
pain on use, incoordination, weakness, 
fatigability, abnormal movements, etc. 
should be included.  Any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
See DeLuca, supra.  The examiner should 
note whether the veteran's complaints are 
consistent with the objective findings 
and organic pathology.  All findings 
should be reported in detail and complete 
rationale must be provided for any 
opinion expressed.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  This should 
include consideration of a staged rating 
for the service-connected TMJ.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










